EXHIBIT 10.18

FORM OF AMENDED TRADE VENDOR EXTENSION AGREEMENT

     AGREEMENT, made as of November 15, 2006 among Whitehall Jewellers, Inc.
(the “Company”), Prentice Capital Management, LP (together with its affiliates,
the “Investor”), and the undersigned suppliers (each a “Participating Supplier,”
and, collectively, the “Participating Suppliers”) of memo goods (“Memo Goods”)
and/or asset goods (“Asset Goods”) to the Company; and

     WHEREAS, the Company and the Investor are parties to a Bridge Term Loan
Credit Agreement dated October 3, 2005 (as amended on or about February 1, 2006,
the “Bridge Loan”), pursuant to which the Company has borrowed funds from the
Investor; and

     WHEREAS, the Company represents that, to the best of its knowledge, the
aggregate amount due and owing to all of the suppliers of Memo Goods and Asset
Goods to the Company (collectively, the “Suppliers”) who hold claims against the
Company as of September 23, 2005 with respect to those asset merchandise
invoices and memo merchandise invoices that remain unpaid per the Company's
records (the “Trade Debt”), was approximately $44,533,950 (less the aggregate
amount of the Settlement Payments (as defined below) that have been paid prior
to the effective date of this Agreement); and

     WHEREAS, the Company has offered to satisfy the Trade Debt in accordance
with the terms contained in this Agreement; and

     WHEREAS, the Investor has provided to the Company the Bridge Loan, the
proceeds of which has been used by the Company to pay, among other things, a
portion of the Trade Debt; and

     WHEREAS, each of the Participating Suppliers has entered into that certain
agreement entitled Terms for Treatment of Trade Indebtedness of Whitehall
Jewellers, Inc. (the “Term Sheet”) in exchange for (i) the Company and the
Investor entering into the Term Sheet, (ii) the Investor agreeing to provide the
Bridge Loan to the Company to pay, among other things, a portion of the Trade
Debt, and (iii) the Company agreeing to pay the Trade Debt as set forth in the
Term Sheet; and

     WHEREAS, the Company, the Investor and the Participating Suppliers wish to
enter into this Agreement in furtherance of the agreements made in the Term
Sheet.

     NOW, THEREFORE, it is agreed:

--------------------------------------------------------------------------------



1.      PAYMENT TERMS FOR TRADE DEBT

     1.1. Payment Schedule. The Company shall satisfy the Trade Debt on the
following basis:

     (a) Twenty-five (25%) of the Trade Debt due and owing each Participating
Supplier has previously been paid by the Company to each Participating Supplier
on or about November 2, 2005 (the “First Payment”);

     (b) Twelve and one-half percent (12.5%) of the Trade Debt due and owing
each Participating Supplier has previously been paid by the Company in cash to
such Participating Supplier on or about December 23, 2005 (the “Second
Payment”);

     (c) Twelve and one-half percent (12.5%) of the Trade Debt due and owing
each Participating Supplier has previously been paid by the Company in cash to
such Participating Supplier on or about January 16, 2006 (the “Third Payment”);
and

     (d) Fifty percent (50%) of the Trade Debt due and owing each Participating
Supplier plus all accrued Interest (defined below) shall be paid by the Company
in cash to such Participating Supplier on or before September 30, 2007 (the
“Final Payment” and collectively with the First Payment, Second Payment and
Third Payment, the “Settlement Payments”), which Final Payment shall be
collectively evidenced by the Notes (as defined below).

     1.2. Return Of The Notes. To the extent that the Company satisfies the
Final Payment through payments to the Participating Suppliers, the Company’s
obligations under the corresponding Notes issued to such Participating Suppliers
will be credited accordingly. Promptly upon receiving its appropriate share of
the Final Payment, each Participating Supplier shall return the applicable Note
to the Company marked, and the Note shall be deemed to be, “satisfied in full.”

     1.3. Trade Debt Deemed Fully Satisfied. The Company's payment obligations
under Section 1.1 of this Agreement shall supersede and replace its obligations
to pay the Trade Debt, as reconciled under Section 7 below, under any other
applicable agreements or applicable laws. Upon the Company's completion of the
Settlement Payments, (i) the Trade Debt of each Participating Supplier shall be
deemed satisfied in full, and (ii) each Participating Supplier shall forgive and
shall be deemed to have released the Company from, any and all other debts due
or owing to them by the Company as of September 23, 2005, including any and all
amounts in excess of such Participating Supplier's Trade Debt that could have or
should have been invoiced to the Company prior to or on September 23, 2005
(subject only to Section 4.2 herein).

     1.4. Withdrawal of Pending Notices of Default. To the extent that any
Participating Supplier has previously issued or served a notice of default,
breach, termination, or other similar notice, or a demand for return of goods,
to the Company with respect to the Trade Debt or such Participating Supplier's
willingness to supply goods to the Company, the execution of this Agreement
shall constitute such Participating Supplier's withdrawal and waiver of any such
notice or demand.

2

--------------------------------------------------------------------------------



2.      NOTES

     2.1. Collective Amount. The Final Payment shall be evidenced by unsecured
promissory notes (the “Notes”) issued to each of the Participating Suppliers in
an aggregate original principal amount equal to fifty percent (50%) of the Trade
Debt due and owing to all of the Participating Suppliers. Each of the Notes
shall be in substantially the form of the Promissory Note annexed hereto as
Exhibit I.

     2.2. Issuance And Amount Of Individual Notes. The Company shall issue the
Notes to the Participating Suppliers on a rolling basis as soon as practicable
after the Trade Debts of Participating Suppliers are reconciled in accordance
with Section 7 below. The original principal amount of each Note issued to a
Participating Supplier shall be equal to fifty percent (50%) of the amount of
the Trade Debt due and owing to that Participating Supplier as reconciled in
accordance with Section 7 below.

     2.3. Maturity. The Notes shall have a maturity date of September 30, 2007
(the “Maturity Date”), with the principal balance of the Notes payable on the
Maturity Date.

     2.4. Interest. Starting retroactively to January 17, 2006, the Notes shall
accrue interest on the unpaid principal amounts thereof at the rate of six
percent (6%) per annum through the date the Notes are paid in full (“Interest”),
payable on the Maturity Date or such earlier date on which the Notes are paid in
full.

3.      ASSET GOODS

     3.1. Payment Terms For Deliveries Made After December 15, 2005. The Company
shall pay each Participating Supplier for Asset Goods delivered by such
Participating Supplier and received by the Company, after December 15, 2005,
within ninety (90) days after receipt by the Company of an invoice for such
Asset Goods.

     3.2. Commercially Reasonable Efforts. Each Participating Supplier shall use
its commercially reasonable efforts to satisfy all shipping deadlines for Asset
Goods set forth in its purchase orders placed on or after September 26, 2005
that are hereafter accepted by the respective Participating Supplier in its sole
and absolute discretion.

4.      MEMO GOODS

     4.1. Payment Terms. From and after January 16, 2006, the Company shall
reconcile its Memo Goods sales balances to its general ledger every Monday for
transactions occurring during the previous week (through Sunday). The Company
shall then issue Memo Goods sales reports based on such reconciliations to
applicable Participating Suppliers every Tuesday, and pay applicable
Participating Suppliers for such Memo Goods (by wire transfer to the extent
timely requested by applicable Participating Suppliers) within fifteen (15) days
after such goods are reported as sold.

     4.2. Unreported Sales Of Memo Goods. Notwithstanding anything to the
contrary contained in this Agreement, (a) each Participating Supplier shall have
the right until September

3

--------------------------------------------------------------------------------



30, 2007 to reconcile reported sales of its Memo Goods delivered to the Company
prior to such date, and (b) no unreported sales of Memo Goods shall be subject
to the provisions of Section 1.3 above.

     4.3. Commercially Reasonable Efforts. Each Participating Supplier shall use
its commercially reasonable efforts to satisfy all shipping deadlines for Memo
Goods set forth in the Company's outstanding purchase orders, as amended and
agreed to by the Company and the respective Participating Supplier, and in all
purchase orders placed on or after September 26, 2005, which are hereafter
accepted by the respective Participating Supplier in its sole and absolute
discretion.

     4.4. Recognition of Security Interests.

     (a) Each of the Participating Suppliers agrees not to challenge the valid
and perfected security interests of the Investor and the Senior Lenders in the
Company's assets.

     (b) Each of the Participating Suppliers disclaims any interest in the
collateral of the Senior Lenders.

     4.5. Store Closing/Going Out Of Business Sales. In the event of a store
closing or going out of business sale at any of the Company’s stores where Memo
Goods of Participating Suppliers have been delivered and remain unsold, the
Company may, at its option and in its sole and absolute discretion, (a) keep
Memo Goods in place at the applicable stores provided that the Company pays to
the Participating Suppliers the regularly invoiced amount for any sales of such
Memo Goods, (b) return Memo Goods to Participating Suppliers, or (c) move Memo
Goods to other Company stores.

5.      SENIOR CREDIT FACILITIES

Between the period from September 23, 2005 through September 30, 2007 (or such
later date upon which the Notes are satisfied in full), the senior credit
facilities (“Senior Credit Facilities”) of the Company's existing senior secured
lenders (collectively, the “Senior Lenders”) shall contain no financial
performance covenants by the Company other than a minimum excess availability
covenant.

6.      EXECUTION OF AGREEMENT AFTER EFFECTIVE DATE

     6.1. Rights. Any Supplier that executes this Agreement after the effective
date hereof, but not later than January 15, 2007 (each a “Subsequent
Participating Supplier”), shall be entitled to the rights and be bound by the
obligations conferred herein to the Participating Suppliers.

     6.2. Payment Terms. To the extent that a Subsequent Participating Supplier
did not receive its applicable share of the First Payment, the Second Payment,
or the Third Payment, the Company shall promptly pay the Subsequent
Participating Supplier its applicable share of those Payments promptly upon its
execution of this Agreement.

4

--------------------------------------------------------------------------------



7.      RECONCILIATION OF TRADE DEBT

     7.1. Trade Debt Amount Per Company's Records. The Trade Debt due and owing
to a Participating Supplier or Subsequent Participating Supplier, as the case
may be, according to the Company's books and records (and after crediting the
accrued marketing and purchase rebates earned by the Company as of September 23,
2005 (“Rebate Credit”)) is reflected in Schedule II attached hereto. The Company
acknowledges, confirms and agrees that for the purposes of calculating the
Settlement Payments, (i) such amount reflected on Schedule II is due and owing
to the respective Participating Supplier (or Subsequent Participating Supplier)
without offset, defense or counterclaim, (ii) the Rebate Credit has been applied
on a proportionate basis according to the percentage of the Trade Debt that each
Settlement Payment represents, and (iii) to the extent that the Company fails to
make any Settlement Payment to a Participating Supplier (or a Subsequent
Participating Supplier), the portion of the Rebate Credit that was previously
applied to such Settlement Payment shall become due and owing to such
Participating Supplier (or Subsequent Participating Supplier).

     7.2. Objection Deadline. Unless a Participating Supplier (or Subsequent
Participating Supplier) timely submits to the Company a written objection
(“Trade Debt Objection”) to the amount set forth in Schedule II, such
Participating Supplier (or Subsequent Participating Supplier) shall be deemed to
have agreed and acknowledged that the amount reflected on Schedule II is the
total Trade Debt owed to that Participating Supplier (or Subsequent
Participating Supplier). Any Trade Debt Objections must be delivered to the
Company in writing and in the manner specified for notices to the Company
pursuant to Section 14.1(a) below. Participating Suppliers must submit any Trade
Debt Objections so that they are delivered, placed with an overnight courier, or
postmarked for certified or registered mail no later than January 15, 2007.
Subsequent Participating Suppliers must submit any Trade Debt Objections so that
they are delivered, placed with an overnight courier, or postmarked for
certified or registered mail no later than January 30, 2007.

     7.3. Trade Debt Amount for Payment Purposes. Unless and until the Company
and the applicable Participating Supplier (or Subsequent Participating Supplier)
settle, adjust or otherwise resolve any timely Trade Debt Objection submitted to
the Company pursuant to Section 7.2 hereof, the Trade Debt amount set forth by
the Company on Schedule II shall be used, without prejudice (subject to Section
7.4 below), to calculate the Settlement Payments due to the Participating
Supplier (or Subsequent Participating Supplier).

     7.4. Dispute Resolution Process.

     (a) If a Participating Supplier (or Subsequent Participating Supplier)
timely submits a Trade Debt Objection under Section 7.2 hereof with regard to
the Trade Debt amount reflected on Schedule II, and such dispute is not
consensually resolved within 30 days after the Company's receipt of such
Participating Supplier's (or Subsequent Participating Supplier's) Trade Debt
Objection, then the Trade Debt Objection shall be resolved by submission to
Anchin Block & Anchin, LLP (“ABA”) provided that ABA has no conflict of interest
due to its connections with either party. If ABA has such a conflict of interest
and the conflict is not waived by the Company and the Participating Supplier (or
Subsequent Participating Supplier), a third party accounting firm (the “Trade
Debt Accountants”) located in the United States and selected jointly

5

--------------------------------------------------------------------------------



by the Company and the Participating Supplier (or Subsequent Participating
Supplier) shall resolve the Trade Debt Objection.

     (b) If a Trade Debt Objection is submitted to ABA or the Trade Debt
Accountants for resolution: (i) each party shall furnish to ABA or the Trade
Debt Accountants such work papers and other documents and information relating
to the disputed issues as ABA or the Trade Debt Accountants may request and are
available to that party, and shall be afforded the opportunity to present to ABA
or the Trade Debt Accountants any material relating to the determination and to
discuss the determination with ABA or the Trade Debt Accountants; (ii) the
determination by ABA or the Trade Debt Accountants, as set forth in a notice
delivered to the Company and the objecting Participating Supplier (or Subsequent
Participating Supplier) by ABA or the Trade Debt Accountants, shall be binding
and conclusive on the parties; and (iii) the fees for ABA or the Trade Debt
Accountants for such determination shall be allocated one-half to the Company
and one-half to the objecting Participating Supplier (or Subsequent
Participating Supplier) unless otherwise allocated by ABA or the Trade Debt
Accountants.

8.      CONDITIONS PRECEDENT

     8.1. Conditions Precedent To The Parties' Obligations. The following are
conditions to the Company's and the Participating Suppliers' obligations under
this Agreement, which conditions must be satisfied or waived in accordance with
Section 8.2 hereof:

     (a) execution and delivery of this Agreement by Suppliers holding not less
than 90% of the Company's total Trade Debt;

     (b) no law or injunction or other legal restraint exists that restrains,
enjoins or otherwise prevents the Company's making of the Settlement Payments or
entry into any other transactions contemplated hereby; and

     8.2. Waiver of Conditions. The Company, the Investor, and the Participating
Suppliers may waive, upon written agreement by all parties, compliance with any
of the conditions set forth in Section 8.1 hereof.

9.      EFFECTIVE DATE

The effective date of this Agreement shall be the first date on which all of the
conditions precedent described in Section 8.1 hereof have occurred or been
waived in accordance with Section 8.2.

10.      STANDSTILL

     10.1. Forbearance of Exercise of Remedies. With respect to each
Participating Supplier, for as long as the Investor and/or the Company comply
with the terms and conditions of this Agreement, including, without limitation,
the payment of Settlement Payments to such Participating Supplier in the manner
herein specified and the payment to such Participating Supplier of all invoices
for goods delivered by such Participating Supplier after September 23, 2005,
such Participating Supplier shall: (i) accept the Settlement Payments pursuant
to the

6

--------------------------------------------------------------------------------



schedule and on the terms specified herein; (ii) forbear from exercising any
remedy to collect the Trade Debt, or any portion of the Trade Debt, including
without limitation, (X) making demands for payment or return of merchandise
relating to the Trade Debt, or (Y) joining in a petition to commence an
involuntary case for or against the Company under any chapter of the United
States Bankruptcy Code or other proceeding seeking the liquidation or
reorganization of Company, or other relief against the Company under any
bankruptcy, insolvency or other similar federal, state, or local law now or
hereafter in effect, or seek the appointment of a trustee, receiver, custodian
or other similar official for any or all of the Company's assets or property
(each, an “Insolvency Proceeding”), and hereby waives its right to any such
remedy relating to the Trade Debt; and (iii) provide merchandise to the Company
on the terms set forth in this Agreement; provided, however, that prior to such
Participating Supplier’s termination of the foregoing obligations, such
Participating Supplier must have given written notice to the Investor and the
Company of any failure to comply with the terms and conditions of this Agreement
and the Investor or the Company must have failed to cure such non-compliance
within ten (10) business days of receiving such notice, and such Participating
Supplier must not have waived the failure to comply.

     10.2. Irreparable Harm. Each Participating Supplier acknowledges that the
violation of such Participating Supplier's agreement to forbear from exercising
any remedy to collect the Trade Debt will cause irreparable harm to the Company
and agrees that any such violation shall give rise, but is not limited, to the
following remedies (which constitute the remedies available to the Company and
as to which each Participating Supplier hereby waives all defenses): (i)
immediate injunctive relief as may be necessary to restore the status quo; (ii)
release of the Company’s obligations under any Note issued to such Participating
Supplier and loss of such Participating Supplier’s interest in any Settlement
Payments not yet paid under this Agreement; and (iii) any applicable damages for
commencing any Insolvency Proceeding; provided, however, that with respect to a
demand for the return of merchandise evidenced by Trade Debt, the Company's sole
remedy shall be to credit the amount owed under the respective Participating
Supplier's Note and any corresponding payment proposed by this Agreement by the
value (as evidenced by the invoice for such merchandise) of any merchandise
actually returned by the Company.

11.      COMPANY'S BREACH AND REMEDIES

This Agreement shall be deemed breached by the Company upon the happening of a
default in the performance of any of the terms, provisions and conditions of
this Agreement, including the failure to timely make any of the Settlement
Payments. The Company shall also be deemed to have breached this Agreement upon
receipt of a notice of default issued by the Senior Lenders in accordance with
the Senior Credit Facilities unless (i) such default is timely cured in
accordance with the Senior Credit Facilities, or (ii) such notice of default is
either revoked or waived by the Senior Lenders within five (5) business days of
its issuance.

In the event of a breach of this Agreement by the Company with respect to the
failure to make any Settlement Payments when due to any Participating Supplier,
such Participating Supplier shall (i) be relieved of its obligations under
Section 10.1 hereof, and (ii) have the right to accelerate all amounts due and
owing under Section 1.1 above, plus the portion of the Rebate

7

--------------------------------------------------------------------------------



Credit that the Company applied to any unpaid Settlement Payment to such
Participating Supplier in accordance with Section 7.1 hereof; provided, however,
that prior to such relief and/or acceleration, such Participating Supplier must
have given written notice of such breach to the Company, the Company must have
failed to cure such breach within ten (10) days of receiving such notice, and
the Participating Supplier must not have waived the breach.

12.      REMEDIES UPON DEFAULT

Upon the occurrence and during the continuance of any default of this Agreement
by the Company, the Participating Suppliers' sole remedies shall be those
described in Section 11.

13.      TERMINATION

This Agreement shall terminate upon the earliest to occur of (i) receipt by the
Participating Suppliers of the Settlement Payments, or (ii) September 30, 2007.

14.      MISCELLANEOUS

     14.1. Notices. Any notice or other communication to any party required or
permitted hereunder shall be in writing, shall be given to such party at its
address set forth below or at such other address as shall be furnished by any
party by like notice to the others, and shall be delivered personally, sent by a
recognized overnight courier such as Federal Express, or sent by certified or
registered mail, return receipt requested and postage prepaid. Each such notice
or other communication shall be deemed to have been duly given (i) as of the
date of delivery, if delivered personally, (ii) upon the next business day after
delivery to a recognized overnight courier service, or (iii) on the date of
delivery or refusal shown on the return receipt therefor if sent by United
States certified or registered mail, return receipt requested and postage
prepaid. The parties acknowledge that the telephone and fax numbers provided
below are for the convenience of the parties only; no notices which are given by
telephone or facsimile transmission shall be deemed to have been duly given for
purposes of this Agreement.

(a)      If to the Company, to:   Whitehall Jewellers, Inc.   125 South Wacker
Drive, Suite 2600   Chicago, IL 60606    

  Attention:    General Counsel    Telephone:    (312) 782-6800    Facsimile:   
(312) 469-5683            with a copy to:       Shaw Gussis Fishman Glantz  
Wolfson & Towbin LLC   321 N. Clark Street, Suite 800   Chicago, IL 60610  
Attention: Robert Fishman, Esq.

8

--------------------------------------------------------------------------------



  Telephone:    (312) 541-0151    Facsimile:    (312) 275-0567          (b)  If
to the Investor, to:       Prentice Capital Management, LP   623 Fifth Avenue,
32nd Floor   New York, NY 10022       Attention:    Jonathan Duskin   
Telephone:   (212) 756-8054    Facsimile:   (212) 756-1480        with a copy
to:       Schulte Roth & Zabel LLP   919 Third Avenue   New York, NY 10022      
Attention:    Lawrence V. Gelber, Esq.   Telephone:    (212) 756-2000  
Facsimile:    (212) 593-5955     (c)  If to a Participating Supplier, to:      
    The address reflected under each Participating Supplier's signature hereto.

     14.2. Entire Agreement. This Agreement and any other collateral agreements
executed in connection with the consummation of the transactions contemplated
hereby contain the entire agreement among the parties with respect to such
transactions and supersede all prior agreements, written or oral, including the
Term Sheet, with respect thereto.

     14.3. Waivers And Amendments; Non-Contractual Remedies; Preservation of
Remedies. This Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by the Company, the Investor and the Participating Suppliers, or, in the
case of a waiver, the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any such right,
power or privilege, nor any single or partial exercise of such right, power or
privilege, preclude any further exercise thereof or the exercise of any other
right, power or privilege.

     14.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the State of New York (regardless of the laws that might
otherwise govern under applicable New York principles of conflicts of law) as to
all matters, including but not limited to matters of validity, construction,
effect, performance and remedies.

     14.5. Consent To Jurisdiction And Service Of Process. All disputes arising
out of or related to this Agreement, including, without limitation, any dispute
relating to the interpretation, meaning or effect of any provision hereof, will
be resolved in the District Court for the Southern

9

--------------------------------------------------------------------------------



District of New York and the parties hereto each submit to the exclusive
jurisdiction of the District Court for the Southern District of New York for
adjudicating any such dispute. To the extent that the District Court for the
Southern District of New York lacks jurisdiction over any such dispute, the
parties alternatively agree to submit to the exclusive jurisdiction of the
Courts of the State of New York residing in the Borough of Manhattan, for
adjudicating any such dispute.

     14.6. Limitation Of Damages. Neither the Investor nor the Company shall be
liable to any Participating Supplier for incidental, consequential, punitive, or
exemplary damages arising in connection with this Agreement or the Term Sheet,
or the performance, omission of performance, or termination thereof, even if the
Investor or the Company have been advised of the possibility of such damages and
without regard to the nature of the claim or the underlying theory or cause of
action.

     14.7. Binding Effect; Assignment. The signature below of an authorized
representative of a Participating Supplier shall constitute an acceptance by
such Participating Supplier of the terms set forth in this Agreement. This
Agreement shall be binding upon and inure to the benefit of each of the Company,
the Investor and the Participating Suppliers and their respective successors,
assigns, administrators, successors in interest and legal representatives.

     (a) Neither the Company nor the Investor may assign its rights or delegate
its obligations hereunder to any person other than an affiliate thereof without
the prior written consent of Participating Suppliers holding not less than 66%
of the Company’s total Trade Debt, which consent shall not be unreasonably
withheld. Any purported assignment by the Investor or Company without the prior
written consent of the Participating Suppliers shall be deemed void unless such
consent is unreasonably withheld.

     (b) No Participating Supplier may assign its rights and/or duties under
this Agreement or its Note without the prior written consent of the Company, in
its sole discretion, except with respect to credit insurance and factoring
arrangements for new shipments, if applicable; provided, however, that any
Participating Supplier may assign its rights under this Agreement and its Note
without the prior written consent of the Company if such Participating Supplier
(i) provides the Company and the Investor with written notice of any proposed
assignment at least ten business days in advance of such assignment, and (ii)
the Investor does not offer to acquire such rights from the Participating
Supplier upon the same terms of the proposed assignment within five business
days in advance of such assignment. Any purported assignment by a Participating
Supplier in violation of this paragraph shall be deemed void.

     14.8. Related Documents. The rights, benefits and obligations of
Participating Suppliers are subject to and qualified entirely by the terms and
conditions of the Notes.

     14.9. Alternate Transactions. This transaction has been negotiated by the
Company, the Investor and the Participating Suppliers. The Participating
Suppliers reserve the right not to enter into the same transaction or any other
transaction with any other investor, except in their sole and absolute
discretion.

10

--------------------------------------------------------------------------------



     14.10. Usage. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.
All terms defined in this Agreement in their singular or plural forms have
correlative meanings when used herein in their plural or singular forms,
respectively. Unless otherwise expressly provided, the words “include,”
“includes” and “including” do not limit the preceding words or terms and shall
be deemed to be followed by the words “without limitation.”

     14.11. Counterparts. This Agreement may be executed by the parties hereto
in one or more original or facsimiled counterparts, and all such counterparts
shall together constitute one and the same instrument. Each counterparty may
consist of a number of copies hereof each signed by less than all, but together
signed by all of the parties hereto.

     14.12. Headings. The headings in this Agreement are for reference only, and
shall not affect the interpretation of this Agreement.

     14.13. Interpretation. The parties acknowledge and agree that: (a) each
party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto,
regardless of which party was generally responsible for the preparation of this
Agreement.

     14.14. Severability of Provisions.

     (a) If any provision or any portion of any provision of this Agreement
shall be held invalid or unenforceable, the remaining portion of such provision
and the remaining provisions of this Agreement shall not be affected thereby.

     (b) If the application of any provision or any portion of any provision of
this Agreement to any person or circumstance shall be held invalid or
unenforceable, the application of such provision or portion of such provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby.

     14.15. No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, shall be construed to confer upon any person (other than the parties
hereto and their respective successors and assigns) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

******

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

WHITEHALL JEWELLERS, INC. By: Name: Title:

By:           Name:             Title:    



PRENTICE CAPITAL MANAGEMENT, LP

By:           Name:   Jonathan Duskin         Its: Managing Director  

12

--------------------------------------------------------------------------------



PARTICIPATING SUPPLIER:


            By:           Name:             Title:                              
    Facsimile:    

13

--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED, WITH RESPECT TO SECTIONS 4 AND 5

LASALLE BANK NATIONAL ASSOCIATION, as Agent

By:           Name:             Title:    

14

--------------------------------------------------------------------------------